IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 115 DB 2020 (No. 75 RST 2020)
                                            :
ERIKA C. ALJENS                             :    Attorney Registration No. 304868
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :    (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 7th day of October, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 30, 2020, is approved and it is ORDERED

that Erika C. Aljens, who has been on Inactive Status, has demonstrated that she has the

moral qualifications, competency and learning in law required for admission to practice in

the Commonwealth, shall be and is, hereby reinstated to active status as a member of

the Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.